UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


CHERYL S. EATON,                          
                   Plaintiff-Appellant,
                v.
DIGITAL EQUIPMENT CORPORATION,                 No. 00-2526
d/b/a Compaq Computer
Corporation,
               Defendant-Appellee.
                                          
          Appeal from the United States District Court
        for the Eastern District of Virginia, at Richmond.
           Richard L. Williams, Senior District Judge.
                         (CA-00-353-3)

                      Submitted: May 31, 2001

                       Decided: June 14, 2001

       Before NIEMEYER and KING, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Scott Gregory Crowley, CROWLEY & CROWLEY, Richmond, Vir-
ginia, for Appellant. David C. Casey, Douglas T. Schwartz,
BINGHAM DANA, L.L.P., Boston, Massachusetts, for Appellee.
2                 EATON v. DIGITAL EQUIPMENT CORP.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Cheryl S. Eaton appeals the district court’s order dismissing her
civil suit and granting judgment in favor of Digital Equipment Corpo-
ration in this employment discrimination action. Eaton filed this suit
alleging, inter alia, sexual harassment and retaliatory discharge from
her employment with Digital Equipment Corporation in violation of
Title VII. See 42 U.S.C.A. §§ 2000e - 2000e-17 (West 1994 & Supp.
2000). The district court dismissed, finding that Eaton did not file a
timely charge of discrimination with the EEOC. Title VII requires
that an administrative charge be filed with the EEOC within 300 days
after the alleged unlawful practice if the aggrieved person presented
the claim to a state deferral agency. 42 U.S.C. § 2000e-5(e)(1) (1994);
Tinsley v. First Union Nat’l Bank, 155 F.3d 435, 440 (4th Cir. 1998).
Eaton appeals the dismissal claiming that the district court erred in
declining to grant her equitable relief from the requirement of filing
a timely charge of discrimination. Finding no error in the district
court’s order, we affirm.

   Courts strictly adhere to the time limits in the statute and rarely
allow equitable tolling of limitations periods. See Irwin v. Department
of Veterans Affairs, 498 U.S. 89, 95-96 (1990). There are, however,
narrow circumstances which may result in the district court’s setting
aside the limitations. Equitable tolling applies where the defendant
has wrongfully deceived or misled the plaintiff in order to conceal the
existence of a cause of action; equitable estoppel applies where the
defendant engages in intentional misconduct to cause a plaintiff to
miss a filing deadline. English v. Pabst Brewing Co., 828 F.2d 1047,
1049 (4th Cir. 1987); see generally Olson v. Mobil Oil Corp., 904
F.2d 198, 200-02 (4th Cir. 1990). Our review of the record and mate-
rials before the court reveals that the district court did not err in
declining to apply equitable tolling to the facts of this case. See Bal-
dwin County Welcome Ctr. v. Brown, 466 U.S. 147, 151 (1984); see
                  EATON v. DIGITAL EQUIPMENT CORP.                    3
also Biester v. Midwest Health Servs., Inc., 77 F.3d 1264, 1268 (10th
Cir. 1996). Neither was there error in its refusal to estop Digital from
relying on the untimeliness of Eaton’s filing before the EEOC. See
English, 828 F.2d at 1049; see also Irwin, 498 U.S. at 96.

   Accordingly, we affirm the district court’s order dismissing this
civil action. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED